Fuld, J.
(dissenting). Only conjecture and guesswork exist to refute plaintiffs’ proof that Blake Brothers & Company is the owner of the 100 shares of Texas Pacific Land Trust, represented by lost certificate No. 390.
In 1888, that certificate was issued to, and in the name of, Blake Brothers, was delivered to it, has never been transferred *446on the hooks of the Land Trust and remains today, after all these sixty-six years, registered in the name of that firm. The certificate has been lost, but there is no evidence that it was ever indorsed or transferred or that it ever belonged to any one but Blake. Despite the passage of the many years since the issuance of the certificate — which is now worth almost $2,000,000 — no one, other than Blake, has ever made a claim of ownership and no one is even now making such a claim. In short, there is not an iota of evidence of ownership in any one except Blake, beneficial or otherwise. Indeed, during the last eighteen years, dividends have been regularly paid and no one, other than Blake, has appeared to claim those dividends, which up to the time of trial amounted to over $131,000. Nor may it be thought that this was an obscure or an unknown security, for it has at all times been listed on the New York Stock Exchange.
Such evidence as I have briefly set forth, and there is more, establishes, in my judgment, as a matter of law, proof of ownership in Blake. It is true, as urged by defendants, that Blake, as stockbroker, might have purchased the 100 shares in question for some customer or customers, but it may just as well have bought them for its own account. Since there is no evidence that it did not — in other words, since there is no evidence that it acquired the shares for some third party — the proof of record title, persisting for almost seventy years, without the assertion, or even the suggestion, of an adverse claim creates a presumption of ownership which has neither been impugned nor weakened in any way. (Cf. Stock Corporation Law, § 10; also Butler v. Glen Cove Starch Mfg. Co., 18 Hun 47, 49; Ganel v. Aleman Planting & Mfg. Co., 160 La. 422, 423; Guilford v. Western Union Tel. Co., 59 Minn. 332, 344, 346; Shore Line Oil Co. v. King, 68 Nev. 183, 194.) Opposed to such proof is nothing more than unsupported speculation that some third party had an interest in the certificate.
The judgment should be reversed and a judgment entered directing defendants (1) to pay plaintiffs the dividends declared and unpaid with respect to the shares in question, and (2) to issue and deliver to plaintiffs a new certificate for 100 shares in place of the one lost, upon plaintiffs’ furnishing to defend*447ants an appropriate surety company bond to indemnify them against any damages that might result from the issuance of such new certificate.
Conway, Desmond, Dye and Froessel, JJ., concur with Van Voorhis, J.; Fuld, J., dissents in an opinion in which Lewis, Ch. J., concurs.
Judgment affirmed.